Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
  The terminal disclaimers filed on 02/25/2022 and 03/02/2022 disclaiming the terminal portion
of any patent granted on this application which would extend beyond the expiration date
of U.S. Application 15/271,597 and US Application 17/478,8001 filed on 09/17/2021 has been reviewed and is accepted. The terminal disclaimer has been recorded.
 
Allowable Subject Matter 
After the examiner’s intensive search these references are found; “US 20170216645, 20100295672 and 20170082592” which disclose the invention, but they are not prior art. 
Claims 1, 12 and 21 are allowed 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1; The examiner found those two references, “2017/0216645, 20170082592 and 20100295672” which these are very close to allowable subject matter but they are not prior art. The prior art of record, alone or in combination does not teach, suggest, or render obvious, at least to the skilled artisan, the instant invention, specifically regarding to “at least one sensor located at the exposed surface of the valve plate and configured to measure the one or more characteristics of the liquid”; and “a communication interface configured to transmit information representative of the one or more characteristics”.
Regarding claims 12 and 21 are allowed for the same reason as claim 1. 
Claims 2 – 11, 13 – 20 and 22- 24 which depend from claim 1 or claim 12 and claim 21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J MACCHIAROLO whose telephone number is (571)272-2375.  The examiner can normally be reached on Monday-Friday 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter j Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED KERAMET-AMIRCOLAI/
Examiner, Art Unit 2856

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856